IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JIMMY L. LINDSEY,                            : No. 177 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COURT OF COMMON PLEAS FOR                    :
COLUMBIA COUNTY,                             :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of January, 2019, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks a writ of mandamus prompting action by the Court of Common Pleas

of Columbia County, are GRANTED.

      The Court of Common Pleas of Columbia County is DIRECTED to adjudicate

Petitioner’s pending filing within 90 days. The Prothonotary is DIRECTED to serve this

order on the President Judge of the Court of Common Pleas of Columbia County.